COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00235-CV


CARLOS A.L. VAUGHN                                                   APPELLANT

                                        V.

CHARLES J. VONDRA, JR.                                                 APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On September 26, 2012, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.



      1
       See Tex. R. App. P. 47.4.
R. App. P. 42.3. Appellant responded, requesting a forty-five day extension. We

granted the extension, but appellant has not filed his brief.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 29, 2012




                                     2